COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-144-CV



IN RE MICHAEL THOMAS O'DONNELL, JR.	RELATOR

-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and writ of prohibition and motion for emergency stay and is of the opinion that relief should be denied.  Accordingly, relator’s petition for writ of mandamus and writ of prohibition and motion for emergency stay are denied. 

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL B:	WALKER, DAUPHINOT, and GARDNER, JJ. 



GARDNER, J., not participating.



DELIVERED: April 24, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.